Citation Nr: 0106118	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  94-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's friend


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to April 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

Initially, the issue in this claim was whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for schizophrenia.  In 
April 1996, the Board reopened the veteran's claim and 
remanded the issue to the RO for development and a de novo 
review.  In a June 1999 decision, the Board denied 
entitlement to service connection for schizophrenia.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court").  In May 2000, the Court granted a Joint 
Motion of the parties which vacated the decision addressing 
entitlement to service connection for schizophrenia and 
remanded the case to the Board for further development 
including obtaining records from the Social Security 
Administration (SSA).  



REMAND

The veteran seeks service connection for schizophrenia.  

The Board finds that additional evidentiary development is 
indicated by review of the claims file.  The record reflects 
that the appellant has been receiving benefits from the 
Social Security Administration (SSA).  In July 1979 the 
veteran informed the RO that he was receiving benefits from 
SSA by submitting a SSA award letter.  Records from that 
agency, medical and otherwise, must be obtained by VA.  The 
requisition and consideration of all available medical 
records that are clearly relevant to an issue on appeal is 
necessary for the adjudication of the case. Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A § 7104(a) 
(West 1991); see also Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation to assist claimant in filing his 
claim pertains to relevant evidence which may exist or could 
be obtained). The duty to assist is particularly applicable 
to records which are known to be in the possession of the 
Federal Government, such as SSA records.  See Counts v. 
Brown, 6 Vet. App. 473 (1994); see also Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992)).

The Board notes that the veteran's representative notified 
the Board that SSA was unsuccessful in locating the veteran's 
file.  However, the Board has not been officially informed of 
such by SSA.  Thus, the Board will seek such information on 
its own motion in compliance with the directive by the Court.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:


1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The Board is particularly interested in 
obtaining the medical records which 
correspond to the award of disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry. All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.  

2.  After completion of the above, the RO 
should readjudicate the issue on appeal, 
with consideration given to all of the 
evidence of record, including all 
additional medical evidence obtained by 
the RO pursuant to this remand.  The RO 
should undertake any additional 
development, including examinations, 
deemed necessary.  In adjudicating the 
claim the RO should take into 
consideration all applicable legal 
provisions.  




The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




